Citation Nr: 1313750	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1967 to August 1969.  He has been awarded the Combat Action Ribbon for his heroic actions in the Republic of Vietnam during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a seizure disorder.  The Veteran timely appealed that decision.

The Board has broadened the Veteran's claim for a seizure disorder to include residuals of a traumatic brain injury on the basis of the evidence of record, particularly the Veteran's resertation of the his claim to the December 2012 VA examiner, which included suffering two closed head injuries during combat in the Republic of Vietnam.  In light of these facts, the Board has recharacterized the issue as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's Representative testified at a Board hearing before the undersigned Veterans Law Judge in August 2012, as the Veteran was unable to attend that scheduled hearing; a transcript of that hearing is associated with the claims file.

This claim was initially before the Board in November 2012, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Board's previous remand, it instructed that the Veteran undergo a VA examination, which was completed in December 2012.  At that time, the examiner noted that the diagnosis was "Possible post-traumatic seizure disorder - complex partial seizures."  The VA examiner then stated after examination and review of a 2008 Magnetic Resonating Imaging (MRI) scan, that "it appear[ed] that the Veteran suffered from likely dystonic spasms involving the jaw/tongue region (given the prolonged episode, no associated alteration of consciousness, and relief with Benadryl) in service.  They did not seem to have continued since then.  There is no evidence that the Veteran suffered from a seizure disorder in service or after service."

Also, during the examination, the Veteran stated that he had two closed head injuries as a result of mortar fire in combat and that he lost consciousness for an indeterminate amount of time during both incidents.  He was not treated in service for any of those injuries due to the combat situation.  The Board finds that such evidence is of the types, places and circumstances commensurate with his service, as based on the Veteran's period of service.  The Board additionally finds those noted head injuries and loss of consciousness in service are credible combat injuries suffered.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Board finds that a remand is necessary in order to obtain a new VA examination.  First, the Board notes that the VA examiner stated that she did not review the claims file.  As the Board instructed that this occur in its remand order, the case must be remanded at this time in order to comply with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Furthermore, review of the Veteran's service treatment records documents that the Veteran had a couple of incidents in service with spasming in his jaw/tongue region in October 1968.  The Veteran was treated with Benadryl and Rabaxin, and he experienced relief.  It is unclear whether the Veteran was medivac'ed out in the service treatment records, but the Veteran indicates that he was sent back to Phu Bai in his lay statements.  Moreover, after discharge, there is evidence that the Veteran was worked up for a possible seizure disorder and was diagnosed with myoclonic spasms following a hernia repair at the Detroit VA Medical Center in 1971.  

On the basis of this evidence, the Board finds the examiner's statements that there is no evidence of treatment for a seizure disorder in or after service to be not accurate; the Board notes that such inaccuracy of the medical history in this case would probably have been remedied if she had reviewed the claims file as requested.

Most importantly, however, the Board notes that the VA examiner did not render a definitive diagnosis of a seizure disorder, or explain whether the Veteran does not have a current seizure disorder on the basis of the evidence of record.  This is also a deficiency with regards to the adequacy of the December 2012 examination report.  

In light of the above deficiencies, and the Veteran's statements that he had closed head injuries in service, the Board finds that a new VA examination for a traumatic brain injury is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Furthermore, the Board notes that the Veteran has indicated that he had a seizure in February 2011, but there is no treatment for that, or any other seizure disorder, including usage of anti-epileptic medication, in the VA or private treatment records in the claims file.  The Board finds that on remand the Veteran is asked to provide evidence, including information regarding treatment, for his seizure disorder, particularly in February 2011.  

The Board reminds the Veteran that, while he may be competent to state that he has seizures, he is not competent to state that he has a chronic seizure disorder.  He is further reminded that he must provide competent medical evidence that he currently is diagnosed with a seizure disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Failure by the Veteran to provide competent medical evidence of a current diagnosis may potentially lead to denial of his claim.

Finally, the record discloses that the Veteran has filed for Social Security Administration (SSA) benefits.  While the record is unclear whether the Veteran is in receipt of benefits at this time, or whether the Veteran's seizure disorder is the reason for his SSA benefits claim, the Board finds that those records may be potentially relevant to the Veteran's claim on appeal; therefore, those records should be obtained and associated with the claims file on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his residuals of a traumatic brain injury/seizure disorder, which are not already of record, particularly in February 2011.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current residuals of a traumatic brain injury, including a seizure disorder, are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a traumatic brain injury, including a seizure disorder or other symptomatology.  

The examiner must be explicit in finding whether the Veteran has a current seizure disorder and if not what evidence of record supports that conclusion.

The examiner should discuss the Veteran's statements regarding the his two closed head injuries in service; the October 1968 jaw/tongue spasms; the 1971 myoclonic spasming and work-up for a possible seizure disorder at that time; the Veteran's lay evidence that he has had seizures which he noted were "chronic" and his statements that he suffered a seizure in February 2011; and, any other evidence of record which would be pertinent to whether the Veteran has a current diagnosis of a seizure disorder, or any other residual of a traumatic brain injury.

For any seizure disorder or other residual of traumatic brain injury found, the examiner should then opine whether it is more likely, less likely, or at least as likely as not related to military service.  

The examiner must take as conclusive fact that the Veteran suffered two closed head injuries as a result of his combat service and was treated for jaw/tongue spasms in October 1968, during service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of a traumatic brain injury, to include a seizure disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


